Citation Nr: 1735393	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-19 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for additional disability as a result of an August 1994 left hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to September 1975. 

This appeal is before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  It has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).   In September 2014, April 2015, September 2015, May 2016, and December 2016, the Board remanded the claim on appeal.


FINDING OF FACT

The additional disability of left ilioinguinal and left iliohypogastric nerve injuries following an August 1994 VA left hernia repair was not the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment; nor an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation pursuant to 38 U.S.C. § 1151 for additional disability as a result of an August 1994 left hernia repair have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a July 2010 letter.  As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's VA medical records, and identified private treatment records have been obtained.  Also, several VA opinions were obtained in connection with the Veteran's claim, most recently in August 2016 and March 2017.  Moreover, in obtaining outstanding VA records, sending a January 2017 development letter to the Veteran, and obtaining the March 2017 addendum opinion, which specifically addressed the concerns expressed by the Board, the agency of original jurisdiction substantially complied with the Board's remand instructions, most recently stated in December 2016.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal. 

II.  Compensation under 38 U.S.C. § 1151

Under 38 U.S.C. § 1151, compensation is awarded for a qualifying additional disability or death in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability if (1) the disability or death was not the result of the veteran's willful misconduct, (2) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under the law administered by the Secretary, and (3) the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care and has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e. given in orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

As reflected in a July 2010 statement to VA, the Veteran asserts that as the result of a surgical procedure at a VA Medical Center (VAMC) to repair a left inguinal hernia, he was required to undergo another procedure, suffered nerve damage and severed nerves, and had two other ruptures.  Also, as reflected in the Veteran's representative's August 2017 statement, the Veteran asserts that such additional disability was the result of VA negligence or fault in performing the left hernia repair, or was an event not reasonably foreseeable. 

VA medical records reflect that the Veteran was scheduled for laparoscopic left hernia repair in August 1994, and that the procedure was converted to an open repair with mesh.  Following the surgery, the Veteran reported chronic pain in the left pelvic area and inner thigh, and was treated with exploration of the left inguinal region with ablation to the left iliohypogastric and ilioinguinal nerves in September 1995.  While the 1995 surgery relieved the severity of the pain, the Veteran has reported continuing to have stinging and burning in the left groin region.  The Veteran also underwent a right inguinal hernia repair in March 2006 and umbilical hernia repair with mesh in April 2008.  

In May 2011, a VA examiner, after reviewing the record, opined that the Veteran's left ilioinguinal and left iliohypogastric nerve injuries were a complication of left inguinal hernia repair.  The ablation procedure was to treat the chronic pain associated with this injury, noting that the ablation had caused significant improvement, but that the Veteran still had chronic pain issues in the left groin.  The examiner also opined that it was less likely as not that the right inguinal hernia was a result of the left inguinal hernia repair, as the incision for the left inguinal hernia is not in the vicinity of the right inguinal hernia. 

In a December 2014 addendum opinion, a different examiner stated that, based on the patient report and what has been done on the patient in conjunction with surgeries, it appeared that the Veteran had an event not reasonably foreseeable by the surgeons at that time.  The examiner stated that there was always a risk to surgery and a specific risk with that surgery that the patient had is that they may have to do an open repair instead of a laparoscopic repair, and that the result of the open surgery appears to have caused the patient pain of which he still has.  The examiner stated that this was a risk the Veteran took by having the surgery and was "of no ones fault."

In February 2016, another examiner reviewed the record in full and opined that the complications associated with left inguinal hernia repair in 1994 of nerve pain to the left groin were less likely than not related to carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA and was an event not reasonably foreseeable.  The examiner furthermore stated that there was "absolutely no proximal connection between" the Veteran's left inguinal surgeries in 1994 and 1995 and his subsequent right inguinal hernia repair and umbilical herniorrhaphy, which were anatomically unrelated and were separate conditions.

In August 2016, a VA physician reviewed the record and stated that ilioinguinal/iliohypogastric nerve injury is a rare, but known potential complication for abdominal surgeries, to include hernia repairs.  He stated that, in more recent years, some techniques have lessened the chances for nerve injury, and that the repair in question was 20 years prior.  The examiner stated that, though unfortunate, there is no evidence present that injuries involving these nerves during an inguinal hernia repair could be considered an act of carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  In a March 2017 addendum, the same physician stated that ilioinguinal nerve injury is a known complication from hernia surgery and would be a rare, but reasonably foreseeable complication, the rate of which has declined over time, though the Veteran's procedure was more than 20 years prior.   The examiner concluded that he could see no available evidence to conclude any other way that this was a rare, but foreseeable, complication to this type of procedure.

In this case, the Veteran's claim for compensation under 38 U.S.C. § 1151 must be denied.  

While the Veteran has asserted that subsequent hernia ruptures and resulting surgeries were the result of his August 1994 VA left hernia repair, the medical evidence has consistently related only the additional disability of left ilioinguinal and left iliohypogastric nerve injuries to such hernia surgery; the subsequent hernia operations or reasons therefore have not been related by any competent evidence to the Veteran's 1994 surgery.  Rather, the February 2016 VA examiner noted that there was "absolutely no proximal connection between" the Veteran's left inguinal surgeries in 1994 and 1995 and his subsequent right inguinal hernia repair and umbilical herniorrhaphy, which were anatomically unrelated and were separate conditions; there is no competent evidence contradicting this opinion.

Furthermore, the competent medical evidence, to include four VA examiners who have reviewed the record, has consistently reflected the opinion that such additional nerve injuries could not be considered an act of carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA.  These opinions have indicated that a specific risk in performing such hernia repair is a surgeon may have to do an open repair instead of a laparoscopic repair, and that a specific risk of such open repair, although rare and unfortunate, is the type of nerve injuries incurred by the Veteran.  Each such examiner found no evidence of negligence or fault by VA in providing the 1994 surgery or in the Veteran's treatment in general that resulted in his nerve injuries, and there is no competent evidence of record, such as a medical opinion, contradicting these opinions.

Furthermore, regarding whether the Veteran's resulting nerve injuries were an event not reasonably foreseeable in performing the August 1994 left hernia repair, the Board finds the August 2016 and March 2017 VA examiner's opinion to be the most probative evidence; it provided a clear and plausible explanation, and the most persuasive rationale on the question of record.  That examiner opined that the ilioinguinal/ iliohypogastric nerve injury is a known complication from hernia surgery and would be a rare, but reasonably foreseeable complication, the rate of which has declined over time, though the Veteran's procedure was more than 20 years prior.  The examiner concluded that he could see no available evidence to conclude any other way that this was a rare, but foreseeable, complication to this type of procedure.  

The Board notes the December 2014 and February 2016 opinions containing statements that the Veteran's 1994 surgery complications were "an event not reasonably foreseeable" at the time.  However, neither opinion provides any supporting explanation for this statement.  On the contrary, the December 2014 opinion appears to contradict that statement, going on to explain that there was always a risk to surgery and a specific risk with the Veteran's surgery was that they may have to do an open repair instead of a laparoscopic repair, that this was a risk the Veteran took by having the surgery, and that it was "of no ones fault."  Thus, the Board finds these statements to be of far less probative value than the opinion of the August 2016 and March 2017 VA examiner on this question.

The Board also notes the Veteran's wife's June 2016 statement, regarding her interaction VAMC personnel and the condition of her husband immediately following his August 1994 surgery and in the years after.  However, while probative on the observable effects of the Veteran's additional nerve disability following his 1994 surgery, her statement is not probative on the question of whether any other additional disabilities resulted from such surgery.  It is furthermore not probative as to whether such additional disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA or an event not reasonably foreseeable, which are questions that require appropriate medical expertise to answer.  

The Board further notes that in an August 2017 written brief, the Veteran's representative noted and discussed a different case in which a physician testified that that a defendant failed to practice proper care to avoid injury to the nerve, and that the plaintiff sustained post-operative injury to the nerve as a result of the defendant's negligence.  However, this example was taken from a different case with different facts; again, every medical examiner who reviewed the record and facts in the Veteran's specific case concluded that his resulting nerve injuries were not an act of carelessness, negligence, or lack of proper skill, error in judgement, or similar instance of fault on the part of VA.  Again, there is no competent evidence contradicting these opinions.  

Therefore, a preponderance of the evidence is against a finding that the additional disability of the left ilioinguinal and left iliohypogastric nerve injuries following an August 1994 VA left hernia repair was either the proximate result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, or an event not reasonably foreseeable. Accordingly, compensation under 38 U.S.C. § 1151 for additional disability as a result of an August 1994 left hernia repair must be denied.  


ORDER

Compensation under 38 U.S.C. § 1151 for additional disability as a result of an August 1994 left hernia repair is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


